 ALEXANDER LINN HOSPITAL ASSN.103Wallkill Valley General Hospital a/k/a AlexanderLinn Hospital Association and Hospital, Profes-sional and Allied Employees of New Jersey.Cases 22-CA-9110 and 22-CA-9329March 23, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn December 31, 1980, Administrative LawJudge Edwin H. Bennett issued the attached deci-sion. The General Counsel filed exceptions and asupporting brief, and the Respondent filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.BackgroundThe facts, more fully set forth in the judge's de-cision, may be briefly summarized as follows.Hospital, Professional and Allied Employees ofNew Jersey (the Union) was certified in July 1977as the collective-bargaining representative of twounits at the Alexander Linn Hospital in Sussex,New Jersey (the Sussex facility).1 Following aneconomic strike in February and March 1978, theparties reached accord on collective-bargainingagreements for each of the two units to be effectivefrom January 1 to December 31, 1978. In Marchand April 1978, the Respondent took certain ac-tions which resulted in a finding in Case 22-CA-8226, et al., that it had violated Section 8(a)(1) and(5) of the Act by, inter alia, unilaterally and perma-nently subcontracting certain work without havingbargained with the Union concerning the decisionand its effect. Alexander Linn Hospital Assn., 244NLRB 387 (1979), enfd. 624 F.2d 1090 (3d Cir.1980).As noted, the parties' collective-bargainingagreement was effective through December 31,1978. On September 29, 1978, the Union sent aletter, signed by Union Executive ChairpersonMario Boyko and Union President Ann Twomey,' One of the two Sussex facility bargaining units was composed of reg-istered nurses, graduate nurses, and nurse anesthetists (RN unit). Therewere approximately 60 employees in the RN unit at that time. The otherunit was composed of licensed practical nurses, graduate practical nurses,laboratory technicians, X-ray technicians, and EKG/EEG technicians(the technical unit). At that time, the Respondent did not operate thelater acquired hospital at Franklin, New Jersey.to the Respondent's administrator, Raffaele Mar-zella, stating that the Union intended to bargain formodifications of the agreement and requesting thatnegotiating meetings be arranged. On that sameday, employee Lorraine Simons filed with theNewark Regional Office a petition for decertifica-tion of the Union as the bargaining representativeof the RN unit.2 On September 30, 1978, Simonssaw Marzella in the Respondent's cafeteria and toldhim that she had filed the RD petition and that"we felt that there was a majority who did notwant the Union."The Region mailed the Respondent a formal no-tification of the petition on October 2, 1978. OnOctober 16, 1978, the Respondent's attorney wrotethe Regional Office, stating he had heard that theRegion was not going to process the decertificationpetition due to the unfair labor practice case pend-ing in Case 22-CA-8226, et al. In the letter, theRespondent's attorney stated that the decertifica-tion petitions "combined with other factors at thehospital" led the Respondent "to question the ma-jority representation by the union." The Respond-ent contended that the pending unfair labor prac-tice case had no bearing on the decertification peti-tion and requested the Regional Office to processthe decertification petitions.By letter of October 25, 1978, the Regional Di-rector informed the Respondent that as the May1978 unfair labor practice case would have a sub-stantial impact on the decertification election if onewere held, the decertification petition would beheld in abeyance by him until disposition of theunfair labor practice case. The Board on Novem-ber 16, 1978, denied the Respondent's appeal of theRegional Director's action. Meanwhile, the Re-spondent on November 10, 1978, sent a letter tothe Regional Office requesting, inter alia, that theRegional Office advise the hospital whether the de-certification petition was signed by a majority ofthe unit's members. The Regional Director deniedthat request.In November and December 1978, the Respond-ent conducted a survey among all of its employeesrequesting that they rank by preference three hy-pothetical fringe benefit packages. In mid-Decem-ber, after learning that the outside firm that pre-pares the Respondent's payrolls had failed todeduct union dues from some employees' pay-checks, the Respondent withheld certain amountsfrom future paychecks until the amounts thatshould have been deducted were recouped.2 A second decertification petition, relating to the technical unit, wasalso filed.288 NLRB No. 18 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNo negotiating sessions concerning a renewalcontract were held in 1978. During 1978 the Re-spondent stated in letters dated October 5 and 13to the Union that the decertification petition andother factors meant the Respondent questionedwhether the Union continued to represent a majori-ty of the unit's employees. Two days after the con-tract expired on December 31, 1978, the Respond-ent stated in a letter to the Union concerning griev-ances that arose during the contract term that it re-served the right to question the Union's majoritystatus, based on the decertification petition and"other objective considerations."On May 3, 1979, the Respondent merged its ex-isting facility at Sussex with the Franklin Hospitalof Franklin, New Jersey (the Franklin facility), andchanged its name from Alexander Linn Hospital toWallkill Valley General Hospita1.3 Following themerger of the Sussex facility and the Franklin facil-ity, the approximately 15 registered nurses whohad been working at the Franklin facility weretransferred to the Sussex facility, joining the ap-proximately 60 registered nurses at that location.1The Franklin facility had not been unionized; sev;eral of the registered nurses there belonged to 4social organization called the Franklin Nurses!Club. The Franklin Nurses' Club had 10 to 22members and included registered nurses, licensedpractical nurses, aides, and supervisors as members.On May 21 Union President Twomey wrote Rose-mary Fatzinger, president of the Franklin Nurses'Club, advising her that the Union represented thenurses at the Sussex facility and requesting that theopinions and concerns of the Franklin employeesbe communicated to Twomey. The following day,Fatzinger wrote Twomey: "We are in total agree-ment that joining a union at this time is out of thequestion. However, if we should have a change ofopinion we shall contact you for further informa-tion."On May 18, 1979, Twomey again wrote Mar-zella, requesting commencement of negotiations fora new contract. Responding by letter of May 24,Marzella wrote that the Respondent would notagree to negotiate with the Union "because theHospital has a serious and good faith doubt that the[Union] continues to represent a majority of theHospital employees." Marzella then detailed theRespondent's reasoning:1. H.P.A.E. engaged in a strike at AlexanderLinn Hospital in early 1978, and out of ap-3 In April 1979 the Respondent had conducted meetings with employ-ees to discuss the upcoming merger.4 The judge found that the merger of the two facilities resulted in thenurses at the Franklin facility bemg accreted to the already existing RNunit at the Sussex facility. No exceptions were filed to this findingproximately 90 employees in the BargainingUnits, only 28 did not work during the strike.The balance of the employees continued towork.2.Several of the 28 employees who did notwork during the 1978 strike were replaced.3.There has been a turnover of employeesin the Bargaining Units.4.We received a Petition filed with the Na-tional Labor Relations Board by the employ-ees of the Hospital and are informed that amajority of our employees have requested theNational Labor Relations Board to hold anelection to determine whether or not theH.P.A.E, continues to represent the employ-ees.5.There currently are 14 employees author-izing dues deduction from their salaries and re-mittance to the union out of approximately 150employees in the combined Wallkill ValleyGeneral Hospital Units.6.We understand that the employees at theAmbulatory Care Center of the WallkillValley General Hospital, after receiving an in-vitation from the H.P.A.E., have expressedalmost unanimous rejection of the H.P.A.E.7.The merger of Alexander Linn Hospitaland Franklin Hospital into the Wallkill ValleyGeneral Hospital has created a new an.expanded Bargaining Unit to the extent thatthe number of employees authorizing dues de-duction (14) out of a total of about 150 em-ployees is less than 10% interest in the union.The letter concluded with the following: "We be-lieve that, in view of the foregoing, it would be im-proper to recognize and bargain with the [Union]."Also on May 24, 1979, the Regional Directordismissed the decertification petition. He relied onJudge Wilks' opinion in Case 22-CA-8226, et al.,which issued March 26, 1979, finding that the Re-spondent had committed unfair labor practices andthe issuance on May 24 of the complaint in thisproceeding. The Respondent filed on June 4 a re-quest for review, amended August 6, maintainingthat it had objective reasons for doubting theUnion's majority status and requesting the Board toconduct an election among the employees. The Re-spondent filed an RM petition on July 13. TheBoard issued its decision affirming Judge Wilks' de-cision on August 20 (244 NLRB 387)? On Septem-ber 10 the Board reversed the Regional Director'sdismissal of the decertification petition, stating thatits Order in its decision affirming Judge Wilks' de-cision and the alleged refusal-to-bargain violation inCase 22-CA-9110 "are of a type which does not ALEXANDER LINN HOSPITAL ASSN.105preclude the existence of a question concerningrepresentation. See Big Three Industries, 201 NLRB197 [(1973)]." The Regional Director on September26, 1979, reinstated the decertification petition, butdecided to hold the petition in abeyance pendingcompliance with the Board's Decision and Orderaffirming Judge Wilks' decision and disposition ofthe complaint in the instant case. The Board deniedthe Respondent's request for review of that actionby the Regional Director. The Union by letterdated September 24, 1979, again requested the Re-spondent to negotiate a new collective-bargainingagreement, and the Respondent by letter dated Oc-tober 11 replied that it "continues to refuse to rec-ognize and bargain with [the Union] for reasons setforth in [the] letter. . . dated May 24, 1979."In June 1979 the Respondent unilaterallychanged the terms and conditions of employmentof its registered nurses. In so doing, the Respond-ent equalized the benefits of the Sussex and Frank-lin registered nurses.The complaint alleges that the Respondent vio-lated Section 8(a)(5) and (I) in numerous respects.The judge, however, recommended dismissing thecomplaint in its entirety.Based on the General Counsel's exceptions, theissues before us are whether the Respondent violat-ed the Act by (1) dealing directly with employeesand unilaterally changing terms and conditions ofemployment prior to the expiration of the parties'contract5 and (2) at and after the time of themerger, withdrawing recognition of, and refusingto bargain with, the Union regarding the RN unit,unilaterally changing terms and conditions of em-ployment, and directly dealing with employees.6We agree with the judge, essentially for the rea-sons set forth by the judge, that the complaint alle-gations involving the Respondent's conduct priorto the expiration of the contract, except for the al-legations regarding the benefit survey, must be dis-missed. We also agree that the evidence fails to es-tablish that the Respondent in April 1979 directlydealt with employees regarding the merger of itstwo facilities. However, for reasons set forth5 More specifically, it was alleged that the Respondent unilaterally re-duced the employees' wages to correct a payroll error involving uniondues checkoff; bargained directly and individually with employees re-garding the manner in which the payroll error would be corrected; mis-represented in a letter to employees the Union's position regarding thepayroll error correction; and conducted a survey of employees' prefer-ences for various benefits not then provided to the employees.6 More specifically, it was alleged that during April 1979 the Respond-ent bargained directly with employees regarding changes that couldoccur in their wages, hours: and other terms and conditions of employ-ment; about May 24, 1979, the Respondent refused to recognize theUnion; and about June 25, 1979, the Respondent unilaterally changed ex-isting wage rates, hours of employment, on-call coverage, shift differen-tials, life insurance benefits, and other terms and conditions of employ-ment.below, we find, contrary to the judge, that the Re-spondent unlawfully bypassed the Union and dealtdirectly with employees by conducting a benefitsurvey, unlawfully withdrew recognition from theUnion, and unlawfully made unilateral changes inemployees' terms and conditions of employment.Decertification PetitionsAs a matter preliminary 'to our discussion of thecomplaint's allegations, we note the following.None of the Board Members participating in thisease participated in the decision directing the Re-gional Director to reinstate the dismissed certifica-tion petitions.Whatever may have been intended by theBoard's Order, issued on August 28, 1979, directingthat the decertification petitions be reinstated, wehold, for the reasons stated below, that the peti-tions were tainted by the unfair labor practicesfound against the Respondent in the decision ulti-mately issued as 244 NLRB 387. We are thereforenow directing that those petitions be dismissed.?However, because the complaint in this case didnot allege that the Respondent's act of suspendingnegotiations for a successor agreement violatedSection 8(a)(5) of the Act and thus did not contestthe proposition that the Respondent was privi-leged, under the then applicable doctrine of Telau-tograph Corp., 199 NLRB 892 (1972), to suspendsuch negotiations on the basis of the petitions, weassess the Respondent's recognitional obligationsfor the period at issue in this case under the rulesof Telautograph, notwithstanding our conclusionthat there were no valid decertification petitionspending at the time the Respondent suspended ne-gotiations.5In Hearst Corp., 281 NLRB 764 (1986)1 theBoard restated its position that a decertification pe-tition will be valid only if, prior to an employer'sreliance on the petition, it has not engaged in con-duct "designed to undermine employee support for,or cause their disaffection with, the union." If anemployer has engaged in such conduct, the decerti-fication petition will be found to have been taintedby the unfair labor practices.In Case 22-CA-8226 et al., the Board held thatthe Respondent violated Section 8(a)(5) and (1) byunilaterally subcontracting certain unit work with-out notice to or bargaining with the Union and vio-7 The General Counsel, by requesting that we find certain violationsand impose a general bargaining order, has implicitly put this issue beforeus. (See the remedy section, infra.)In cases subsequent to Telautograph Corp., supra, the Board made itclear that only an untainted decertification petition could privilege anemployer to suspend negotiations. See, e.g., Autoprod. Inc., 223 NLRB773 fn. 2, 779 (1976); Forester Beverage Corp., 265 NLRB 285 fn. 3 (1982). 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlated Section 8(a)(1) by terminating an employeebecause of her protected concerted activities.These unfair labor practices occurred in March andApril 1978, respectively, and they were unreme-died as of the date of the filing of the decertifica-tion petition (i.e., September 29, 1978). Applyingthe test set forth in Hearst, we find that the unfairlabor practices in Case 22-CA-8226 et al., were ofa nature that would urfdermine employee supportfor and cause disaffection with the Union. Accord-ingly, inasmuch as the decertification petitionswere tainted, we shall direct that they be dis-missed.9Benefit SurveyWe find that the Respondent violated Section8(a)(5) and (1) by conducting a benefit surveyamong employees. The Board stated in Obie Pacif:ic, Inc., 196 NLRB 458, 458-459 (1972), as follows:[T]he question is whether an employer may at-tempt to erode a union's bargaining positionby engaging in a direct effort to determine em-ployee sentiment rather than to leave such ef-forts to the agent of the employees.Respondent's obligation to bargain with theemployees' exclusive agent demands that heaccept and respect the exclusivity of thatagency. While, under appropriate circum-stances, an employer may communicate to em-ployees the reasons for his actions and evenfor his bargaining objective, he may not seekto determine for himself the degree of support,or lack thereof, which exists for the stated po-sition of the employees' bargaining agent. Ifwe were to sanction such efforts, we wouldimpede effective bargaining.Hew, the Respondent, in November and Decem-ber 1978, surveyed its employees regarding theirpreferences as to medical insurance, dental insur-ance, or pension benefits. Those benefits were notprovided in the existing contract. However, theUnion had sought such benefits in the negotiationscompleted earlier that year, and the Union had re-cently requested negotiations for a new contract.The Respondent took the survey shortly after de-clining to bargain for a successor agreement.1•9 As noted in our discussion of the refusal-to-bargain allegation, theGeneral Counsel concedes that the merger of the Respondent's facilitiesdestroyed the technical unit Thus, the only decertification petition inissue is that involving the RN unit.10 Though we have found that the Respondent lawfully suspendedbargaining at the end of September 1978 for a successor contract, theUnion at that time remained the employees' representative and the possi-bility clearly existed for bargaining to resume Subsequent to the suspen-sion of barganung, the Union continued to assert that it represented theunit employees, and it repeatedly requested negotiations for a successoragreement Thus, although Obie Pacific did not involve a situation inwhich bargaining had been lawfully suspended, its teachings are applica-Given the timing"- and the nature of the Respond-ent's survey, it cannot be deemed a mere generalsurvey†unrelated to collective bargaining†of em-ployee views.12 Rather, the Respondent's actionsin ascertaining employee sentiment constituted abypassing of the Union. In the circumstances here,the Respondent sought to ascertain employee opin-ion prior to the bargaining' 3•a job that belongedto the Union. See Shenango Steel Buildings, 231NLRB 586, 589 (1977). Thus, we find that the Re-spondent's conducting a benefit survey violatedSection 8(a)(5) and (1) of the Act.Refusal to BargainIn considering the lawfulness of the Respond-ent's conduct in May and June 1979, we begin byfinding, in agreement with the judge, that sinceMay 24, 1979, the Respondent has refused to bar-gain with the Union. We also find, contrary to thejudge, that since May 24, 1979, the Respondent haswithdrawn recognition of the Union.14 The issueble to this case. Further, the Respondent's surveying of employees wouldnot be consistent with its Telautograph obligation of strict neutralitypending resolution of the decertification petition." There was no showing by the Respondent that It had a compellingneed to conduct the survey in November and December 1978. Indeed,the testimony of the Respondent's comptroller Kirby suggests quite thecontrary When testifying with regard to why the survey was taken,Kirby testified, "[w]e also had felt over the years that we did not have aproper benefits package, and we were trying to determine what in factour employees valued the most [emphasis added] "12 Cf. United Technologies, 274 NLRB 1069 (1985) (an employer surveyconducted merely to determine whether the employer's personnel poli-cies and benefit programs were being properly communicated to its mostrecently hired employees was lawful).13 We reject as totally unpersuasive the Respondent's contention that itsurveyed employee sentiment to enable it to explore the cost of variousbenefits The view of the employees is not a necessary element for pm-mg certain benefit plans. In any event, as we find that the Respondent'seffort was related to bargaining, it is immaterial whether the Respondentwould have found the information helpful for exploring the cost of bene-fit plans14 We make that finding on several bases First the Respondent in itsMay 24, 1979 letter to the Union stated that due to its doubt of theUnion's continuing majority status "it would be improper to recognize"the Union Second, the Respondent admitted in its answer to the firstamended complaint the allegation of par. 24, which read:24 Since on or about May 24, 1979, and at all times material hereinto date, Respondent did refuse and continues to refuse to recognizeand bargain collectively with the Union as the exclusive collectivebargaining representative of its employees in the unit describedabove in paragraph 19.At the unfair labor practice heanng, the Respondent again admitted, inits oral answer to the General Counsel's motion to amend complaint, thesubstance of par 24 (which appeared as par. 22 in the amended complaintas amended at hearing) The Respondent's answer to this allegation of thecomplaint, as twice amended, essentially demes only that the Union con-tinued to represent a majority of the unit's employees Thus, as in Bur-lington Homes, 246 NLRB 1029, 1031 (1979), "by its failure to deny spe-cifically that portion of the complaint alleging that Respondent failed andrefused to recognize and bargain with the Union, Respondent is deemedto have admitted its refusal to recognize and bargain" Third, "there is nobasis for construing Respondent's [May 24 letter] as anything other thana withdrawal of recognition in the circumstances of this case, since Re-spondent failed to meet or bargain with the Union" through the unfairlabor practice hearing date Id. at 1030-1031 Therefore, we find that theRespondent withdrew recognition of the Union as of May 24, 1979 ALEXANDER LINN HOSPITAL ASSN.107to be resolved is whether that refusal to bargainand/or withdrawal of recognition violated Section8(a)(5) of the Act.15In Dresser Industries, 264 NLRB 1088 (1982), theBoard held that the mere filing of a decertificationpetition would neither require nor permit an em-ployer to withdraw from bargaining or to refuse toexecute a contract with an incumbent union. How-ever, the Board held that the rule in Dresser wouldbe applied prospectively only. Thus, in cases, likethis one, arising prior to Dresser, the holding onTelautograph Corp., 199 NLRB 892 (1972), applies.Under Telautograph, an employer, faced with a de-certification petition raising a real question con-cerning representation, was required to suspendbargaining for a successor contract. Thus, applyingTelautograph, the Respondent here could, in lightof the filing of a decertification petition, lawfullysuspend bargaining for a successor contract•pend-ing resolution of the question concerning represen-tation.Though the Respondent was privileged to sus-pend bargaining, it does not follow that it wasprivileged to take the further steps of withdrawingrecognition or making unilateral changes." See,e.g., Flex Plastics, 262 NLRB 651 (1982).15 We find no merit to the Respondent's argument that Sec. 10(b) ofthe Act bars our consideration of the alleged violations occurring in Mayand June 1979. The charge in Case 22-CA-9329, filed on June 28, 1979,alleges that the Respondent unlawfully withdrew recognition and unlaw-fully Imposed unilateral changes in terms and conditions of employment.We find herein that the Respondent unlawfully withdrew recognition ofthe Union in May 1979, and unlawfully imposed unilateral changes inJune 1979 Though the Respondent had in October 1978 raised questionsregarding the Union's majonty status, It was not until its letter of May24, 1979, that it gave clear notice of its intent to refuse to recognize andbargain with the Union It thus is clear that the withdrawal of recogni-tion and unilateral changes occurred well within the 10(b) penod.16 The judge suggested that the law was unsettled regarding whetheran employer, under Telautograph, would be permitted on the filing of avalid decertification petition, in addition to suspending bargaining for asuccessor agreement, to withdraw recognition of the union and make uni-lateral changes. See, Inter alia, fn 16 of the judge's decision. As the judgenoted, certain cases could be read to hold that a valid decertification peti-tion, by itself and without a showing of majority support for the petition,could create a reasonably based good-faith doubt about continued majori-ty support for the union in question and thereby justify withdrawing rec-ognition or making unilateral changes. See, e.g., Vernon Mfg. Co, 214NLRB 285 (1974), reaffd. 219 NLRB 622 (1975); Ellex Transportation,217 NLRB 750 (1975). However, other cases decided after Telautographheld, as the judge ultimately concluded here, that additional factors (i.e.,in addition to a valid decertification petition) were needed to justify areasonably based good-faith doubt. The Respondent has not excepted tothat legal conclusion In Turbodyne Corp., 226 NLRB 522, 525 (1976), inwhich the Board adopted a judge's reasoning that, on a question concern-ing representation being raised by a valid petition, "[Ole legal obligationof an employer, irrespective of doubt of majority status, is to await reso-lution of the QCR . . . before instituting any changes in the workingconditions of the employees." In our view, the comments by the BoardMembers participating in Lammert Industries, 229 NLRB 895 (1977),noted by the judge, did not call into question this basic holding of Turbo-dyne. Subsequent cases also followed the holding in Turbodyne. See, e g.,Baughman Co., 248 NLRB 1346 (1980); Walker Die Casting v. NLRB, 682F.2d 592 (6th Cir. 1982), enfg. 255 NLRB 212 (1981), Taurus Waste Dis-posal, 263 NLRB 309, 313 (1982); Sanderson Farms, 271 NLRB 1477With regard to a withdrawal of recognition,17the Board, in Burger Pits, Inc., 273 NLRB 1001(1984), set forth the following statement of long-standing legal principles:It is well settled that absent unusual circum-stances a union enjoys an irrebuttable pre-sumption of majority status during the firstyear following its certification. After the certi-fication year the presumption of majoritystatus becomes rebuttable. Whether certified orvoluntarily recognized, a union also enjoys arebuttable presumption of majority status uponthe expiration of a collective-bargaining agree-ment. An employer who refuses to bargainwith an incumbent union may rebut the pre-sumption of majority status by establishingeither (1) that at the time of the refusal to bar-gain the union in fact did not enjoy majoritystatus, or (2) that the refusal was predicated ona good-faith and reasonably grounded doubt,supported by objective considerations, of theunion's majority status. [Footnotes omitted.]As stated above, absent a showing that a majori-ty of employees supported it, the decertification pe-tition, by itself, could not justify the Respondent'swithdrawal of recognition's nor its subsequent uni-lateral changes. Thus, under the principles set forthabove, we must decide whether the Respondenthad a good-faith doubt based on objective consid-erations of the Union's majority status.19In its May 24 letter to the Union, the Respond-ent, as previously noted, set forth seven factors tojustify its refusal to recognize and bargain with theUnion. Our evaluation of those factors•concern-ing whether they singly or collectively constituteobjective considerations•follows:201. H.P.A.E. engaged in a strike at AlexanderLinn Hospital in early 1978, and out of ap-proximately 90 'employees in the BargainingUnits, only 28 did not work during the strike.The balance of the employees continued towork.The Board has long held that employees' non-participation in a strike does not demonstrate that(1984), and discussion thereof, Infra. Thus, cases like Vernon and Ellexwere by implication overruled by subsequent holdings of the Board." The General Counsel conceded that the Respondent's merger of itstwo facilities destroyed the technical unit and ended the Respondent's ob-ligation to bargain concerning that unit. Accordingly, our discussion ofthe allegations of a withdrawal of recognition and unilateral changes ap-plies only to the RN unit.18 See also KEZI-TV, 286 NLRB 1396 (1987)." There is no evidence, nor any contention, that the Union had in factlost its majority status.20 We shall consider these factors in an order different from that setforth by the Respondent We do so in order to consider together thosefactors that rely, in part, on employee statements and representations. 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthey have rejected their union as their collective-bargaining representative.21 The Board has recog-nized that returning strikers may cross their union'spicket line for reasons other than repudiation of theunion. Financial reasons or an unwillingness to sup-port a particular strike may motivate an employeeto return to work. Accordingly, the failure of cer-tain employees to support the strike does not con-stitute objective considerations.Moreover, the strike ended, and the parties en-tered a collective-bargaining agreement, over ayear before the Respondent's withdrawal of recog-nition. Thus, assuming arguendo that some employ-ee dissatisfaction may be gleaned from the employ-ees' failure to support the strike, that dissatisfactionwas expressed prior to the parties entering a con-tract that created an irrebuttable presumption thatemployees supported the Union.22 Accordingly,such a "stale" indication of employee sentimentcould not be relied on to withdraw recognition ofthe Union in May 1979.232. Several of the 28 employees who did notwork during the 1978 strike were replaced.In Station ICKHI, 284 NLRB 1339 (1987), theBoard concluded that no presumptions should beapplied to determine the view of strike replace-ments. The Board stated (at 1344-1345):[W]e can discern no overriding generalizationabout the views held by strike replacementsand therefore we decline to maintain or createany presumptions regarding their union senti-ments. Rather, we will review the facts ofeach case, but will require "some further evi-dence of union non-support" [footnote omit-ted] before concluding that an employer'sclaim of good-faith doubt of the union's major-ity is sufficient to rebut the overall presump-tion of continuing majority status.Here, for the reasons set forth below, the matterof strike replacements does not support the Re-spondent's position. On the record before us, we donot know how many strike replacements therewere, nor do we know if the strike replacementsfilled jobs in the nurses unit or in the technical24 See, e g., Mobile Homes Estates, 259 NLRB 1384, 1404 (1982), enfdin pertinent part 707 F.2d 264 (6th Cir 1983), Seeburg Corp., 192 NLRB290, 304-305 (1971).22 See generally BASF-Wyandotte Carp, 276 NLRB 498, 504 (1985).22 In NLRB v Pennco, Inc , 684 F.2d 340 (6th Cir 1982), the courtdiscussed whether any presumption concerning union sentiment shouldexist about employees crossing a picket line on which violence occurred.Noting that the picket line violence ended approximately 3-1/2 monthsbefore the withdrawal of recognition by the employer, the court conclud-ed "it was impossible to attribute to those who crossed the picket line ananti-union animus" on the date when recognition was withdrawn.unit.24 Assuming there were strike replacements inthe RN unit, no presumption applies and, withoutmore evidence as to the replacements' sentiments,the Respondent's position is not bolstered. Also, aswith the previously noted issue of strike support,the evidence regarding strike replacements is"stale." Whatever the number of replacements,those replacements would have assumed their posi-tions over a year before the withdrawal of recogni-tion and prior to the contract being signed. Thus,this factor lends no support here for a finding ofobjective considerations.3.There has been a turnover of employeesin the Bargaining Units.The Respondent's reliance on employee turnoveris misplaced. The Board presumes that new em-ployees support the union. See Laystrom Mfg. Co.,151 NLRB 1482 (1965), enf. denied 359 F.2d 799(7th Cir. 1966). Moreover, we note that, except forthe bare assertion in the Respondent's May 24letter, we have before us no evidence of actual em-ployee turnover." Thus, this factor offers no sup-port here to the Respondent's position.4.There currently are 14 employees author-izing dues deduction from their salaries and re-mittance to the union out of approximately 150employees in the combined Wallkill ValleyGeneral Hospital Units.The merger of Alexander Linn Hospital andFranklin Hospital into the Wallkill ValleyGeneral Hospital has created a new and moreexpanded Bargaining Unit to the extent thatthe number of employees authorizing dues de-duction (14) out of a total of about 150 em-ployees is less than 10% interest in the union.These "two" factors relied on by the Respondentrelate to one matter•the limited number of em-ployees authorizing dues deduction. The Board hasheld that majority support for a union is not to beconfused with majority union membership. See At-lanta Hilton & Towers, 278 NLRB 474 (1986), andcases cited there. Accordingly, the limited numberof employees authorizing dues deduction is not reli-able evidence of employee dissatisfaction and af-24 At trial, and through the testimony of Hospital Administrator Mar-zella, the Respondent made an offer of proof with regard to strike re-placements. The judge rejected the Respondent's offer of proof, and theRespondent did not except to the judge's ruling. Accordmgly, Marzella'stestimony in this regard is not before us25 The Respondent offered and the judge admitted a document con-taining the names of bargaining unit employees as of September 23, 1978.The Respondent also proffered, but the judge rejected as irrelevant, aroster of those employees in the units as of March 24, 1979 Presumably,the Respondent sought to demonstrate the amount of employee turnoverbetween September 1978 and March 1979. However, the Respondentfailed to except to the judge's rejection of the March 1979 employee, roster and thus we cannot review or rely on that document. ALEXANDER LINN HOSPITAL ASSN.109fords no support to the Respondent's position thatit relied on objective considerations.5. We received a Petition filed with the Na-tional Labor Relations Board by the employ-ees of the Hospital and are informed that amajority of our employees have requested theNational Labor Relations Board to hold anelection to determine whether or not theH.P.A.E. continues to represent the employ-ees.We understand that the employees at theAmbulatory Care Center of the WallkillValley General Hospital, after receiving an in-vitation from the H.P.A.E., have expressedalmost unanimous rejection of the H.P.A.E.As previously noted, we are assuming arguendothat the petition, under the holding of TelautographCorp., 199 NLRB 892 (1972), which applies here,privileged the Respondent's refusal to bargain for asuccessor contract. However, as also previouslynoted, absent a definite showing that a majority ofemployees signed in support of the petition,26 thepetition, without more, would not justify a with-drawal of recognition or the making of unilateralchanges.However, the Respondent contended, and thejudge found, that certain representations made byemployees, when coupled with the decertificationpetition, established a reasonably based doubt ofunion majority status. We cannot agree.In circumstances in which employee statementsmay be deemed definite and reliable, those state-ments may be evidence supporting a finding of ob-jective considerations.2 726 See Sanderson Farms, 271 NLRB 1477 (1984). Sanderson, like thiscase, was decided under the teachings of Telautograph. The Board in San-derson held that a decertification petition will establish a reasonably basedgood-faith doubt of union majority status only if It is shown that a major-ity of employees signed in support of the petition. Cf. Automated BusinessSystems, 205 NLRB 532 (1973) There, while finding an employer obliga-tion to bargain based on other grounds, the Board suggested that a decer-tification petition, accompanied by definitive representations from the pe-titioner's attorney and an employee, that a majority of employees signedthe petition would establish a reasonably based good-faith doubt27 In U-Save Food Warehouse, 271 NLRB 710, 717 (1984), the Boardadopted a judge's finding that an employer, with "fair certainty," couldconclude that certain employees had rejected the union. A supervisor,"based on direct conversations with employees which Included clear re-jections of representation," reported employee dissatisfaction. The super-visor thus had "clear knowledge," not "mere subjective conjecture." Fur-ther, there was no suggestion that the employer had unlawfully solicitedand coerced employees to make their statements. Thus, objective consid-erations were established.Similarly, in Seco, Inc., 268 NLRB 159 (1983), the Board found thatemployee statements contributed to a reasonably based good-faith doubt.In Sojco, certain employees expressed to a plant manager their rejectionof the union. In his testimony, the plant manager supported his assertions"with testimony concerning specific conversations with a number of Indi-viduals." The Board explicitly noted that this testimony differed from"self-serving general assertions" by an employer. Thus, the plant managerwas not engaging in conjecture. Also, there was no suggestion that theemployer unlawfully obtained the employee statements. Indeed, theBoard noted that "the conversations were initiated in the plant by theHowever, as the Board recently stated in Louisi-ana-Pacific Corp., 283 NLRB 1079 (1987), theBoard must view with suspicion and caution em-ployee statements purporting to represent theviews of other employees. Otherwise, as statedoriginally in Golden State Habilitation ConvalescentCenter, 224 NLRB 1618 (1976), "a few antiunionemployees could provide the basis for a withdraw-al of recognition when in fact there is actually aninsufficient basis for doubting the Union's contin-ued majority." (224 NLRB at 1619-1620.)In Redok Enterprises, 277 NLRB 1010 (1985), theBoard found that an employee's representation thatshe had spoken to other employees and that a ma-jority did not want the union did not establish ob-jective considerations. It was noted that the em-ployee did not name those other employees alleg-edly rejecting the union. Citing Cornell of Califor-nia, 222 NLRB 303 (1976), enfd. 577 F.2d 513 (9thCir. 1978), the Board deemed an employee's unver-ified assertions as insufficient to establish a reason-ably based good-faith doubt. See also Bryan Memo-rial Hospital, 279 NLRB 222 (1986), enfd. 814 F.2d1259 (8th Cir. 1987); Wilder Construction, 276NLRB 977 (1985).The Respondent contended, and the judge found,with regard to the decertification petition, thatLorraine Simons (the decertification petitioner)"told Marzella that a majority of the employees didnot want the Union."28We cannot agree with the Respondent's and thejudge's characterization of what Simons told theRespondent. It is important, in evaluating Simons'statement, to review exactly what Simons told theRespondent. At the hearing, Simons testified, andthe judge credited, that she told Marzella that "wefelt that there was a majority who did not want theUnion." Simons did not state that a majority of theemployees had signed the petition, nor did she statehow many employees signed the petition, but onlythat she and, apparently, other prodecertificationemployees "felt" that a majority of employees didnot want the Union.29Simons' bare assertion was subjective, lacking indemonstrable foundation and cannot be found toprovide objective considerations. The Simons'statement is strikingly similar to that of employeeUpton in Atlanta Hilton & Towers, 278 NLRB 474employees Involved with no hint of a coercive atmosphere." (268 NLRBat 160 fn. 10.)28 At another point in his decision, the judge stated that the Respond-ent was told "precisely" by Simons that the "decertification movementhad majonty support."29 Indeed, in its May 24, 1979 letter, the Respondent did not construeSimons' statement as having Informed it that a majority of employees hadsigned the petition. Rather, the Respondent claimed It had been told thata majority of employees wanted "an election." 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(1986). Both statements set forth the "feeling" ofthe employees.30 As stated in Atlanta Hilton, thatsort of statement is "nothing more than conjectureand opinion."31 Accordingly, Simons' statementlends no support for finding objective consider-ations.According to employee Fatzinger, the Union'sletter to the Franklin Nurses' Club was received byMrs. Latham, the director of nurses and a stipulat-ed supervisor. Further, according to Fatzinger, sheand Latham read and discussed the letter. Thereaf-ter, other employees came into the lounge and en-tered the discussion. When asked whether she hadoccasion to meet with other RNs regarding theUnion's letter, Fatzinger responded: 'Yes, and wehad talked•I had talked to them before that"When asked how many RNs she met with, Fat-zinger responded: "I imagine there were at leastseven, maybe more."32 When asked to name otherRNs with whom she spoke, Fatzinger offered onlyfour names, one of whom (RN Stack) was a super-visor. Still further, Fatzinger testified, "[W]ell, toboil it down, the general opinion was, I don't feelthat there's a place for a union in a hospital orhealth facility."Overall, we are not satisfied that Fatzinger'sstatement had a sufficient foundation to be deemeda reliable and definite indication of the sentimentsof the RNs at the Franklin facility. Fatzinger wasunable to recall specific statements by specific em-ployees. It is unclear whether the participation ofSupervisors Latham and Stack in the discussionsmay have influenced employee statements." In herletter, Fatzinger stated that the Union had been dis-cussed with "most of the nurses." It is thus unclearon behalf of how many RNs Fatzinger purportedto speak." Viewing Fatzinger's statement againsther description of the basis for her statement, wemust deem her statement, in her letter, as insuffi-ciently reliable and definite to contribute to a find-ing of objective considerations.Finally, the judge found that employee represen-tations to Hospital Administrator Marzella consti-tuted objective considerations.30 See also KEZI-TV, 286 NLRB 1396 (1987) (statement of employeeYocum).Si Indeed, the implication of Simons' statement is that a majority hadnot signed the petition. Simons filed die petition and thus presumablyknew how many signatures supported it. Had a majority signed, shecould have easily stated that fact to Marzella or, at least, stated thenumber of signers.32 As noted, there were approximately 15 RNs at the Franklin facility.s 33 Thus, it is uncertam whether employees volunteered their senti-tnents in a noncoercive atmosphere. When asked if Latham expressed heropinion about the Union during the discussions, Fatzinger replied. "LikeI said, I don't recall that I think she did."34 The Respondent's May 24 letter alludes to "almost unanimous rejec-tion" of the Union by the RNs at Franklin.According to Marzella, he held meetings inApril 1979 with employees of the Alexander Linnfacility and the Franklin facility to discuss the up-coming merger. With regard to discussing theUnion at these meetings, Marzella testified:Q. Were there RNs present at these meet-ings?A. To the best of my recollection, yes, therewas.Q. How many meetings did you hold?A. I think there were several. I think wehad two that week, at different hours in orderto try to cover the three shifts.Q. Do you recall at any time during thecourse of these series of meetings, the discus-sion of unionism coming up?A. Absolutely.Q. Can you tell us when, to the best of yourrecollection, and what transpired?A. At one or two of the meetings, I wasasked direct questions from the nurses at theFranklin site, of which wanted to know wherethe Union was going.I attempted to tell them, to the best of myknowledge at that point in time, what it was.Which to this point, I don't recall.And they voluntarily stated they didn't wantno part of 'any union, and chirping in were afew of the nurses from the Sussex site.Q. When you say chirping in, what do youmean?A. Stating that they, too, had no designs oncontinuing recognition through HPAE.This is the sum and substance of Marzella's testi-mony regarding the Respondent's objective consid-erations. He did not name names or give specificdates. He did not set forth one specific or definitestatement made by any particular RN. Thus, Mar-zella's testimony is far too imprecise and uncertainto convey other than his general impression thatthe Franklin nurses•and perhaps a few others•did not want the Union.35 Unlike the judge, wecannot rely on Marzella's testimony as supporting areasonably based good-faith doubt."35 See NLRB v. Middleboro Fire Apparatus, 590 F.2d 4 (1st Qr 1978),enfg. 234 NLRB 888 (1978) "In the present case, the Respondent's im-pressions of employee sentiment, inferred from that of a few employees,does not rebut the presumption of continued majority status" Likewise,in Seeburg Corp., 192 NLRB 290 (1971), the Board rejected as valuelessunquantified,-nonspecific statements about employees' opposition to unionrepresentation.36 In dismissing the allegation added at hearing as an amendment tothe complaint (i.e., direct dealmg m the April meetmgs), the judge char-acterized Marzella's testimony about the April meetings as "vague, uncer-tain, and indefinite." We agree and further find that the characterizationapplies to Marzella's testimony regarding his receipt at the meetings ofrepresentations of employee sentiment regarding the Union When re-Continued ALEXANDER LINN HOSPITAL ASSN.111The above-noted factors cited by the Respond-ent, whether considered individually or collective-ly, do not constitute sufficient objective consider-ations to warrant a good-faith doubt. Except forthe decertification petition, the factors relied on bythe Respondent are unreliable and unpersuasive in-dicators of employee sentiment. As previouslystated, a decertification petition alone cannot estab-lish a good-faith doubt. Thus, the Respondent hasnot met its burden of showing its actions werebased on objective considerations. Therefore, theRespondent's withdrawal of recognition and subse-quent unilateral changes in employees terms andconditions of employment violated Section 8(a)(5)of the Act.3 7CONCLUSIONS OF LAW1.The Respondent, Wallkill Valley GeneralHospital a/k/a Alexander Linn Hospital Associa-tion, is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.The Union, Hospital, Professional and AlliedEmployees of New Jersey, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All full-time and regular part-time registerednurses, graduate nurses, and nurse anesthetists em-ployed at the Respondent's Sussex and Franklin fa-cilities, but excluding all other professional employ-ees, director of patient care service, in-service edu-cator, health care coordinator, watchmen, guards,all other employees, and all supervisors as definedin the Act constitute a unit appropriate for the pur-poses of collective bargaining within the meaningof Section 9(b) of the Act.4.At all material times Hospital, Professionaland Allied Employees of New Jersey has been theexclusive collective-bargaining representativewithin the meaning of Section 9(a) of the Act forall the Respondent's employees employed in theunit described above.5.By bypassing the Union and dealing directlywith employees by surveying employees represent-ed by the Union regarding their preference amongbenefits not currently provided, the Respondent en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.called to testify further about the meetings informing employees aboutthe merger, Marzella testified, "But I do not recollect specifically whatwas discussed."33 We previously found that the Respondent's conducting of a benefitsurvey in November and December 1978 violated Sec. 8(a)(5) of the ActTherefore, the Respondent's withdrawal of recognition and implementa-tion of unilateral changes occurred in an atmosphere of unremediedunfair labor practices. This factor lends further support to our findingthat the Respondent's withdrawal of recognition was unlawful. See Guer-don Industries, 218 NLRB 658 (1975).6.By withdrawing recognition from the Unionand thereafter refusing to recognize and bargainwith the Union regarding any changes in the termsand conditions of employment, the Respondent en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.7.These unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of theAct.THE REMEDYWe have found that the Respondent violatedSection 8(a)(5) and (1) of the Act by bypassing theUnion and dealing directly with employees and bywithdrawing recognition from the Union when itwas not justified in doing so, and by unilaterallychanging terms and conditions of employment ofunit employees without bargaining with the Union.To remedy these violations, we shall require theRespondent to cease and desist from its unlawfulconduct and to take certain affirmative action de-signed to effectuate the policies of the Act."With regard to remedy, the General Counselasks that the Respondent be ordered to bargaingenerally with the Union for a reasonable period oftime. We agree with the General Counsel that ageneral bargaining order is an appropriate remedyin the circumstances of this case.The Respondent has been found, inter alia, tohave unlawfully withdrawn recognition of theUnion and to have made unilateral changes. Thestandard remedy for such misconduct is a generalbargaining order. See, e.g., Hearst Corp., 281NLRB 764 (1986); Antonino's Restaurant, 246NLRB 833 (1979).In Sanderson Farms, 271 NLRB 1477 (1984), toremedy an unlawful withdrawal of recognition andunilateral changes, the Board imposed only a limit-ed bargaining order. In Sanderson Farms, however,the Board found that no unfair labor practices oc-curred prior to the filing of the decertification peti-tion. Thus, the Board found no basis for dismissingthe decertification petition and ruled that it shouldbe processed after compliance with the Board'sOrder. Here, unlike Sanderson Farms, we havefound that the decertification petition was taintedand must be dismissed. Accordingly, there is noimpediment to our imposing, as we normallywould, an order directing the Respondent to bar-gain with the Union and, if an agreement is38 Our Conclusions of Law, remedy, and Order are tailored to reflectthat the General Counsel concedes that the merger of the Respondent'stwo facilities destroyed the technical unit and ended the Respondent's ob-ligation to bargain as to that unit. 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreached, embody that agreement in a signed con-tract.ORDERThe National Labor Relations Board orders thatthe Respondent, Wallkill Valley General Hosptiata/k/a Alexander Linn Hospital Association, Sussexand Franklin, New Jersey, its officers, agents, suc-cessors, and assigns, shall1. Cease and desist from(a)Refusing to bargain collectively with Hospi-tal, Professional and Allied Employees of NewJersey as the exclusive representative of the em-ployees in the following appropriate bargainingunit:All full-time and regular part-time registerednurses, graduate nurses and nurse anesthetistsemployed at Respondent's Sussex and Franklinfacilities, but excluding all other professionalemployees, director of patient care service, in-service educator, health care coordinator,watchmen, guards, all other employees and allsupervisors as defined in the Act.(b)Unilaterally changing the terms and condi-tions of employment of employees represented bythe Union.(c)Bypassing the Union and dealing directlywith employees by surveying employees represent-ed by the Union regarding their preferences amongbenefits not currently provided.(d)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, recognize and bargain with Hos-pital, Professional and Allied Employees of NewJersey as the exclusive representative of the em-ployees in the following appropriate unit concern-ing terms and conditions of employment and, if anunderstanding is reached, embody the understand-ing in a signed agreement:All full-time and regular part-time registerednurses, graduate nurses and nurse anesthetistsemployed at Respondent's Sussex and Franklinfacilities, but excluding all other professionalemployees, director of patient care service, in-service educator, health care coordinator,watchmen, guards, all other employees and allsupervisors as defmed in the Act.(b)On request, rescind all unilateral changesfound unlawful herein.(c)Post at its Sussex and Franklin, New Jerseyfacilities copies of the attached notice marked "Ap-pendix."39 Copies of the notice, on forms providedby the Regional Director for Region 22, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.39 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.,Section 7 of the Act gives employees these rights:To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to bargain collectively withHospital, Professional and Allied Employees ofNew Jersey as the exclusive representative of ouremployees in the bargaining unit described below.WE WILL NOT make unilateral changes in theterms and conditions of employment of employeesrepresented by the Union.WE WILL NOT bypass the Union and deal direct-ly with employees by surveying employees repre-sented by the Union regarding their preferencesamong benefits not currently provided.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, recognize and bargainwith the Union, as the exclusive representative of ALEXANDER LINN HOSPITAL ASSN.113all employees in the unit, described below, with re-spect to rates of pay, wages, hours of employment,or other terms and conditions of employment and,if any understanding be reached, embody such un-derstandings in a signed agreement:All full-time and regular part-time registerednurses, graduate nurses and nurse anesthetistsemployed at our Sussex and Franklin facilities,but excluding all other professional employees,director of patient care service, in-service edu-cator, health care coordinator, watchmen,guards, all other employees and all supervisorsas defined in the Act.WE WILL, on request of the Union, rescind allunilateral changes made in the terms and conditionsof employment of employees represented by theUnion.WALLKILL VALLEY GENERAL HOSPI-TAL A/K/A ALEXANDER LINN HOSPI-TALJ. Michael Lightner, Esq., for the General Counsel.James B. Clark Esq., for the Respondent.DECISIONSTATEMENT OF THE CASEEDWIN H. BENNETT, Administrative Law Judge. Thisproceeding was heard on January 23, 1980, in Franklin,New Jersey, pursuant to a complaint issued in Case 22-CA-9110 on May 24, 1979, on a charge filed on March30, 1979, and a complaint issued in Case 22-CA-9329 onAugust 17, 1979, on a charge filed on June 28, 1979. Thetwo cases were consolidated for hearing and thereafterthe complaint as consolidated was amended a number oftimes with a substantial amendment being made at thehearing. The principal issues concern the allegations thatthe Respondent (the Hospital) violated Section 8(a)(1)and (5) of the Act by unlawfully refusing to recognizeand bargain with the Hospital, Professional and AlliedEmployees of New Jersey (the Charging Party orUnion) since May 1979, for a unit of registered nurses,and unilaterally changed terms of employment of thenurses in June 1979. Subsumed within this issue are ques-tions of whether the Hospital had a reasonably groundedgood-faith doubt of the Union's majority status, and if itdid whether the Hospital was privileged in refusing tobargain and in making the unilateral changes. Otherissues concern allegations that the Hospital, during thelife of a collective-bargaining agreement, violated Sec-tion 8(a)(5) of the Act by instituting unilateral wagechanges and by engaging in direct bargaining with em-ployees. The Respondent has denied the commission ofany unfair labor practices, but it admits many of the fac-tual allegations.On the entire record, including my observation of thedemeanor of the witnesses and after due consideration ofthe briefs, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent maintains and operates various facilities inthe State of New Jersey where it is engaged in the busi-ness of providing and performing services in the oper-ation of a voluntary nonprofit hospital, including anacute care center located in Sussex, New Jersey, and anambulatory care center in Franklin, New Jersey, whichare the only facilities involved in this proceeding. Re-spondent annually receives gross revenue in excess of$250,000 in the operation of its health care facilities ofwhich in excess of $50,000 is received directly from pa-tients and customers from outside the State of NewJersey. The complaint alleges, Respondent admits, and Ifind that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. The com-plaint also alleges, Respondent admits, and I find that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.II. THE UNFAIR LABOR PRACTICESA. BackgroundIn July 1977 the Union was certified as the collective-bargaining representative for two separate employeeunits at the Sussex facility.' One was a unit of all full-time and regular part-time registered nurses, graduatenurses, and nurse anesthetists (the RN unit). The otherunit consisted of all full-time and regular part-time li-censed practical nurses, graduate practical nurses, labora-tory technicians, X-ray technicians, and EKG/EEGtechnicians (techinical unit). Following a strike in early1978, the parties entered into collective-bargaining agree-ments covering the two units that were effective by theirterms for the period January 1 to December 31, 1978.In March and April 1978, Respondent committed cer-tain acts that thereafter became the subject of unfairlabor practice charges in Cases 22-CA-8226, 22-CA-8286, and 22-CA-8342. Following a trial before Admin-istrative Law Judge Thomas R. Wilks, a decision issuedon March 26, 1979, in which Judge Wilks concluded thatRespondent had unilaterally and permanently subcon-tracted certain EKG and stress testing work withouthaving bargained with the Union concerning the decisionand its effect and thereby violated Section 8(a)(5) of theAct. Judge Wilks further found that Respondent had vio-lated Section 8(a)(1) of the Act by discharging an em-ployee on April 17, 1978, because of her protected con-certed activities. On August 20, 1979, the Board, withcertain minor modifications, affirmed Judge Wilks deci-sion in Alexander Linn Hospital Assn., 244 NLRB 387(1979). At the time of the hearing before me, Respondenthad not complied with that decision inasmuch as it wasseeking court review thereof.B. Conduct Prior to the Expiration of the ContractsOn September 29, 1978, the Union sent a letter to Raf-faele Marzella, the Hospital's administrator and admitted1 At that time Respondent did not operate the Franklin facility. 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsupervisor, reminding him that the two agreements weredue to expire on December 31, 1978. The Union advisedit intended to bargain for modifications of the agree-ments and requested that arrangements be made for ne-gotiations. The Union's letter was signed by ExecutiveChairperson Marie Boyko and President Ann Twomey.Also on September 29, 1978, registered nurse LorraineSimons filed a petition for decertification in the NewarkRegional Office, docketed as Case 22-RD-525, which as-serted that it was supported by 30 percent or more of the66 employees in the RN unit (the parties agree that priorto the expiration of the contract there were approximate-ly 60 employees in the RN unit).2 On the following daySimons, whose uncontroverted testimony I credit,chanced to meet Marzella in the Hospital cafeteria andtold him that she had filed the RD petition and that "wefelt that there was a majority who did not want theunion."Apparently, about that same time, the Hospital had re-ceived additional moneys as a consequence of successfulappeals it had made to the authorities for adjustments inrates covering prior years. Marzella had requested ameeting with Boyko for the purpose of discussing thedistribution of those moneys to employees. Boyko re-sponded by letter to Marzella dated October 5, 1978,stating the Union's intention to meet with the Hospitalbut asking for a written agenda of the proposed meetingbecause any discussion of wages would be viewed by theUnion as the Hospital's response to the Union's Septem-ber 29 bargaining request for a new contract. Marzella'swritten reply also dated October 5, reiterated his intentof the proposed meeting only was to discuss the dis-bursement of moneys received by the Hospital in orderto make wage adjustments for the Hospital's employees,and not to make any contract proposal. Inasmuch as theHospital did not intend a bargaining session Marzellacanceled the meeting. In addition, he referred to the de-certification petition and advised "there is now a ques-tion as to whether or not the union continues to repre-sent a majority of our employees in the two units." Nev-ertheless, he reiterated the Hospital's position that it wel-comed the Union's imput on the distribution of theexcess moneys, which had been received and proposedan adjustment of 15 cents an hour effective during thepay period ending October 7, 1978. The letter closed bystating "we would like to make it clear, however, thatthis letter should not be construed as a waiver of any ofthe Hospital's rights under law to contest the union's ma-jority status, and should not be further construed as a re-newed recognition of union representation." By October13, 1978, Marzella, not having received a reply to theletter, wrote Boyko that in the absence of a union objec-tion, wages of bargaining unit employees would be in-creased on the same basis used to adjust nonunit employ-ees. More importantly, Marzella reiterated that the de-certification petition created uncertainty as to the contin-ued majority status of the Union, that the Hospital wasreserving its rights to question that status, and that theThe Region mailed formal notification of the petition to the Hospitalon October 2. A second decertification petition also was filed with re-spect to the technical unitHospital's actions should not be construed as a relin-quishment of any such rights.On October 16, 1978, the Hospital, through its attor-ney James Clark, wrote to Region 22 that it had heardthe Region did not intend to process the decertificationpetition because of the pending cases before Judge Wilks.Attorney Clark pointed out that the petitions, "combinedwith other factors at the hospital," led it "to question themajority representation by the union." The Hospital be-lieved the pending unfair labor practice case had nobearing on the decertification petition and requested theBoard to continue its processing. On October 25, the Re-gional Director replied to Attorney Clark that the peti-tions would be held in abeyance pending the dispositionof the earlier unfair labor practice cases. On October 31,1978, the Hospital filed a request for review with theBoard of the Regional Director's determination, whichrequest was denied by the Board. During this sameperiod of time the Hospital sought to obtain from theRegion information with respect to the numerical sup-port filed with the decertification petition and advisedthe Region that there were 63 named employees in theregistered nurse union as of September 23, 1978. On No-vember 28, the Region denied the Respondent's requestfor the information concerning the support to the decer-tification petition.It is in this posture that the Hospital committed aseries of acts in November and December 1978 that al-legedly violated its bargaining obligations to the Union.First, it is alleged that in that period of time the Hospitalquestioned individual employees in the two units regard-ing their preferences for certain medical/dental and pen-sion benefits, which they did not then enjoy. The evi-dence with respect to this issue is not in substantial dis-pute.At a supervisors' meeting on November 8, 1978,Steven Kirby, the Hospital comptroller, announced tothose assembled that his department intended to do abenefit survey, similar to a census, to compile informa-tion regarding employee preferences among three possi-ble benefits: major medical, dental insurance, and pen-sion. The information was being sought as part of astudy to be made with insurance companies regardingthe feasibility of purchasing these benefits. He empha-sized that no additional benefits were being consideredor offered at that time and supervisors were told tosurvey employees by having them fill out a form, whichhe then distributed, but to limit the inquiry to employeesworking more than 20 hours a week in accordance withadvice given by insurance companies. Kirby further in-structed the supervisors that they were not to promiseincreased benefits to employees. The form itself was enti-tled "Benefit Survey" and contained six columns withthe following headings: Employee name, sex, married(yes/no), number of dependent children, children's ages,type of coverage required (i.e., single, husband-wife,parent-child, family, parent-2 children). Then there werethree columns under the heading, "Rank Of Impor-tance," listing the three possibilities of major medical,dental insurance, and pension. Employees were to signifytheir first, second, and third choice. ALEXANDER LINN HOSPITAL ASSN.115Following the meeting, various supervisors from timeto time questioned all employees working more than 20hours a week including unit and nonunit employees andsupervisors in order to fill out the benefit survey form.The General Counsel adduced testimony from a numberof employees regarding the method followed. MarieBoyko testified that when her supervisor questioned hershe said only that a survey was being taken. AlthoughBoyko asked the supervisor whether that survey wouldresult in employees receiving any of the benefits men-tioned, the supervisor replied she did not know and shehad been told by her superiors merely to take the survey.Judith Robino, a registered nurse, testified that her su-pervisor asked her to fill out the form stating only thatthe Hospital was desirous of knowing which of the threebenefits she preferred in the event such benefits wouldbe given. However, the supervisor did not say that anybenefit would ever be granted. Cynthia Shanahan, atechnician, testified that her supervisor asked which ofthe benefits she would prefer in the event the Hospitalever instituted any of the benefits and in response toShanahan's question whether any benefit was likely, thesupervisor replied that the Hospital was not planning tomake any of these benefits effective.Kirby testified that approximately 130 individuals weresurveyed and the greatest interest was for a major medi-cal plan with the least interest expressed for a pensionplan. Kirby further testified, without contradiction, thatno change in benefits of any kind ever was made as aconsequence of that survey, and that no employee hadany of the coverages mentioned at the time of thesurvey. It also is undisputed that during the negotiationsthat led to the collective-bargaining agreements enteredinto in 1978 the Union unsuccessfully sought benefits ofthe types here involved.It also is alleged that in the period of December 5 to21, 1978, Respondent unilaterally reduced wages paid toemployees in both units and thereafter misrepresentedthe Union's position concerning such reductions. This al-legation concerns action taken by the Hospital to correcta payroll error, which the General Counsel does not dis-pute, and which came about in the following way.Apparently, pursuant to checkoff provisions in thecontracts, Respondent had been submitting to the Uniondues on behalf of various employees. On December 5,Kirby was told by accounting manager of an error justdiscovered in the preparation of previous payrolls by anoutside firm. Although the payroll sheets showed thatdues had been deducted from various employees, in factthey had not been, but the Hospital believing that suchdeductions had been made had been sending thesemoneys to the Union. A total of 13 employees were in-volved and the amounts ranged from $1.60 to $38.60.Kirby testified that the error required immediate correc-tion because only two paychecks remained to be paid inthe calendar year and for tax and accounting purposes allrecords had to be accurate by the end of the year. Kirbydecided to correct the error by recouping the amountsthat should have been withheld in two installmentswhere the amount exceeded $10, and where it was lessthan $10, from the very next payroll, which was beingprepared that day. Although Kirby concluded that hehad the lawful right to correct the error without unionapproval, he nevertheless thought it advisable to informthe Union how he intended to correct the errors. Be-cause Boyko, the Union's chief representative at the Hos-pital, worked a late shift, Kirby waited until the after-noon to telephone her. Boyko and Kirby agree she wasadvised of the errors and the procedure for making thecorrections. Boyko asked Kirby to withhold action untilshe could discuss the matter with her superiors in theUnion. After speaking with Twomey, Boyko phonedKirby and told him that the Union wished to work outan agreement concerning the repayments. Kirby repliedthat it was not a union problem but rather was a payrollerror, and that the decision on how to correct it hadbeen made. Boyko said the Union would file a grievance.Boyko further attributed to Kirby a statement to theeffect that the union people were always causing troubleat the Hospital, a remark denied by Kirby, who testifiedthat the word "problem" was used only in connectionwith his telling Boyko that the matter was not a unionproblem and was not an issue worth having a war over.According to Kirby, he and Boyko were on a first-namebasis and the conversation was conducted in that con-text. Although it is not entirely clear how the disputedremark materially advances the General Counsel's case, Ido not credit it. Kirby's denial, and his version of theconversation, is more consistent with the chain of eventsand the otherwise undisputed conversation.Prior to calling Boyko, Kirby also sought to informother union representatives at work in the Hospital in themorning and was able to contact Miriam Pedersen andJudith Robino. Again, there is basic agreement thatKirby informed these employees of the problem and themanner of adjustment. Kirby also advised that if thiscaused a hardship to any employee he would be willingto work out an alternative arrangement with that em-ployee. Both employees testified that Kirby did not solic-it, nor did they grant, consent to the proposed action,and Kirby's statements to them were not couched in thelanguage of a company to a union representative.On December 6, Twomey wrote to Marzella concern-ing the dues-deduction problem. She requested bargain-ing to achieve an agreement for resolving the over pay-ments, and that it not act until the Hospital providedproper documentation and received proper authorizationfrom all employees involved. The paychecks issued De-cember 7 reflected the first of the adjustments and aletter of explanation was given to the employees in-volved. On December 11, Marzella replied to Twomey'sletter. He stated that the Hospital has acted in good faithand it was his understanding that the employees who hadbeen spoken to not only understood the problem but hadnot objected to the solution proposed by the Hospital,except for Boyko. He furnished Twomey with a copy ofthe letter, which had been given to each of the affectedemployees. In it, Kirby explained the error and the needto make a correction before the end of the year. He fur-ther stated that union representatives from both bargain-ing units had been contacted, given an explanation of theproblem, the two-step procedure for recouping themoneys, and that "since the representatives felt this was 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreasonable I asked them to inform other members whomight be affected and assured them I would speak withyou at a convenient time later in the afternoon." Theletter went on to cite the amount involved and conclud-ed with an apology for any inconvenience caused theemployee who was asked to contact Kirby if the actioncaused undue hardship. The General Counsel asserts thatthe implication of union consent to the Hospital's actionconstituted a misrepresentation to bargaining unit em-ployees of the union position, and thereby was a viola-tion of Section 8(a)(1) and (5) of the Act.On December 12, each of the employees affected bythe dues problem sent identical letters to Kirby objectingto the Hospital's action, asserting that the error had notbeen verified and concluding that a grievance over theunilateral action of the Hospital was being filed. On De-cember 22 Kirby replied to each of the employees, reit-erating the problem and advising that verification of theerror could be made by examining a paystub from aprior period and subtracting all deductions listed thereonfrom the gross pay. This computation would show theyreceived more as net pay than they should have with thedifference being the amount for union dues. He furtherreminded them that if the Hospital's action had causedundue hardship they had been asked to contact Kirby atthat time. In fact, the Union had initiated a grievance onDecember 11, 1978, which was responded to by the Hos-pital on December 18. In that response the Hospitaldenied the Union's accusation that it had arbitrarily andcapriciously asserted again that the Hospital had notbecome aware of the error until the morning of Decem-ber 5, had acted in a prudent, thoughtful, and legalmanner, and that it was not required to obtain theUnion's approval to correct payroll errors either by thecontract or by operation of law. Eventually the griev-ance was withdrawn by the Union as it believed nomeaningful remedy could be obtained. As noted, theGeneral Counsel does not dispute the fact of the payrollerrors resulting in overpayments to employees but con-tends the Hospital's actions in correcting those errorsconstituted unilateral "wage" reductions.C. Events Subsequent to the Expiration of theContractAs described above, the Hospital on a number of occa-sions prior to December 31, 1978, questioned the Union'smajority status and declined to enter into negotiations forsuccessor agreements. On January 2, 1979, the Hospitalsent the Union a memo confirming earlier arrangementsfor a meeting to resolve grievances, which had arisenduring the life of the expired agreements. The memo alsostated "this meeting should not be construed as the be-ginning of negotiations towards a renewal agreement,"that the Hospital reserved "all rights to question theUnion majority status," and that such position was beingtaken because of the decertification petition "as well asother objective considerations which warrant questioningthe continued majority status of the union." At that timethe bargaining units were confined to the Sussex facilityand it is well to note that Respondent's refusal to meetand bargain for new collective-bargaining agreements foreither unit, up to this juncture, is not alleged as a viola-tion. The General Counsel concedes that the decertifica-tion petitions excused such refusal. From this point on,the case essentially concerns only the RN unit and Re-spondent's conduct with respect thereto in light of its ac-quisition of the Franklin facility in April 1979. TheSussex facility then was known as the Alexander LinnHospital. In April 1979, it entered into a merger agree-ment with the Franklin Hospital in Franklin, NewJersey. The result was the creation of Respondent in itspresent form, which took the name Wallkill Valley Gen-eral Hospital. The Franldin Hospital name disappearedalthough the Alexander Linn Hospital Association namecontinued and was applied to the two locations. Theactual merger of operations, that is the transfer of em-ployees and operations, became effective in early May1979.During April 1979, Marzella conducted a number ofmeetings with all employees at both facilities to advisethem concerning the timing and consequences of themerger. He testified that in response to employee's ques-tions he may have discussed the possibility that therewould be changes in benefits, wages, hours, and transferof employees. However, he could not recall what specif-ic information, if any, he transmitted, merely that therewould be some changes made because of the fact of themerger.3 Marzella's uncontroverted and credited testimo-ny also reveals that during these meetings registerednurses at the Franklin facility asked questions concerningwhat status the Union would have after the merger, towhich many of the Franklin nurses themselves respondedby stating "they didn't want no part of any union" whilesome of the Sussex nurses remarked that they did notdesire to have continued represehtation by the Union.It is undisputed that in early May 1979 the two hospi-tals began operating on an integrated basis while continu-ing to render substantially the same patient care as beforethe merger. Thus, both locations remained in existenceexcept that the Sussex facility became an acute carecenter while the newly merged operation in Franklin, ap-proximately 7 miles distant, was utilized for out-patientpurposes. While Respondent retained the same employ-ees, supervisory, and managerial staff, the 15 registerednurses employed at Franklin were transfered to Sussexthereby increasing the number of registered nurses atthat location from approximately 60 to approximately 75.On April 8, 1979, Twomey wrote to Marzella request-ing information with respect to the merger insofar as itwould effect terms and conditions of employment. OnApril 18, Marzella responded that he would furnish allinformation with respect to the merger insofar as itwould effect terms and conditions of employment. OnApril 18, Marzella responded that he would furnish allinformation with respect to the questions raised as soonas such information became available to him. On May 18,3 Marzella was the only witness to testify with respect to these staffmeetings and it is based on his testimony that the General Counselamended the complaint at the hearing to allege that such meetings consti-tuted direct bargaining with employees m both units at Sussex in viola-tion of Sec. 8(a)(5) of the Act, notwithstandmg the concession that thecertified technical umt was destroyed as a result of the actual merger Imonth later, and that total withdrawal of recognition from the technicalunit was not a violation of the Act ALEXANDER LINN HOSPITAL ASSN.117Twomey wrote to Marzella requesting that negotiationsbegin with the Union with respect to . the RN unit andtechnical unit. On May 24, 1979, Marzella responded, ad-vising that the Hospital "will not agaree to negotiatewith the [Union] because the Hospital has a serious andgood faith doubt that the [Union] continues to representa majority of the Hospital employees in a Unit appropri-ate for bargaining." The Hospital bases its doubt on sev-eral factors including the following:1.[The Union] engaged in a strike at AlexanderLinn Hospital in early 1978, and out of approxi-mately 90 employees in the Bargaining Units, only28 did not work during the strike. The balance ofthe employees continued to work.2.Several of the 28 employees who did not workduring the 1978 strike were replaced.3.There had been a turnover in employees in theBargaining Units.4.We received a Petition filed with the NationalLabor Relations Board by the employees of theHospital and are informed that a majority of ouremployees have requested that the [Board] to holdan election to determine whether the [Union] con-tinues to represent the employees.5.There currently are 14 employees authorizingdues deduction from their salaries and remittance tothe union out of approximately 150 employees inthe combined Wallkill Valley General HospitalUnits.6.We understand that the employees at the Am-bulatory Care Center of Wallkill Valley GeneralHospital, after receiving an invitation from the[Union], have expressed almost unanimous rejectionof the [Union].7.The merger of Alexander Linn Hospital andFranklin Hospital into the Wallkill Valley GeneralHospital has created a new and more expanded Bar-gaining Unit to the extent that the number of em-ployees authorizing dues deduction (14) out of atotal of about 150 employees is less than 10% inter-est in the [Union].The letter concluded by declining to recognize and bar-gain and expressed a belief that the fairest procedurewould be an election under the auspices of the Board.4The reference in the May 24, 1979 letter to the rejec-tion of union representation by the nurses at Franklin(item 6 of the letter) is based on the following events. OnMay 21, Twomey wrote to Rosemary Fatzinger advisingher that the Union represented the nurses and techniciansat Sussex and that as problems resulting from the mergerwere of common concern to all the opinions and con-cerns of the Franklin employees were solicited. She sug-gested they meet to exchange ideas and information andsigned the letter as president of the Union. It appearsthat Twomey wrote to Fatzinger because she was presi-dent of the Franklin Nurses club, a social organization4 It is this May 24 letter that forms the basis for the General Counsel'sallegations that Respondent has failed and refused to bargain or alterna-tively has withdrawn recognition from the Union with respect to the RNunitcompromised of anywhere from 10 to 22 members de-pending on the particular social function that was beingconducted at any given time. Fatzinger described theclub as including registered nurses, licensed practicalnurses, aides, and supervisors, and Fatzinger herself wasan LPN. Fatzinger testified that Twomey's letter hadbeen left for her at the office of Director of NursesLatham at Franklin (a supervisory position) and treasurerof the club. Latham gave the letter to Fatzinger whoread it out loud while they and other club members werein the lounge. A discussion ensued during which all ofthose present viewed Twomey's letter as another solicita-tion for their membership in the Union. According toFatzinger, this was not the first communication from theUnion and all the employees had been discussing thequestion of unionization for some time. Among thegroup of employees who assembled around Fatzingerwere at least seven registered nurses and Latham. Theemployees were unanimous that they did not desire tohave union representation. As Fatzinger testified, "Thegeneral opinion was I don't feel that there is a place fora union in a hospital or health facility." Fatzinger be-lieved that perhaps another supervisor besides Lathamwas aware of the sentiments expressed.On May 22, 1979, Fatzinger wrote to Twomey that:"The possibility of joining a union has been discussed atlength with most of the nurses. We are in total agree-ment that joining a union at this time is out of the ques-tion. However, if we should have a change of opinionwe will contact you for further information." The letterwas signed by Fatzinger on behalf of the Franklin Hospi-tals Nurses Club, who gave both letters to the adminis-trator at Franklin who in turn passed them on to Mar-zella.Inasmuch as the employees at the two locations didnot have the same working conditions, Respondent tookaction designed to achieve uniformly at a level equal tothe best benefit then enjoyed by employees at either lo-cation. The changes in working conditions necessary toaccomplish this went into effect about June 25, 1979, andwere recited in a memo distributed to all employees byMarlin Cox who was president of the board of trustees.The memo described the intent of the Hospital and gaveexamples of how and why the new rates of pay andother changes were made. The net effect was that theregistered nurses received an increase in their hourly rateto bring them up to par with the hourly rate, as recom-puted, for the nurses at Franklin. The sick benefits, thesavings bonds program, and the on-call pay rate were de-termined to have been more beneficial at the Franklin lo-cation. When those benefits were applied uniformly, thenurses at Sussex experienced a change. On the otherhand the nurses at Sussex enjoyed better benefits regard-ing vacations, personal days, and holidays. Consequentlythose benefits were applied to all, resulting in changesfor the Franklin nurses.D. Status of the Representation CasesFollowing the issuance of Judge Wilks' decision andbecause of the issuance of the complaint in Case 22-CA-9110, Region 22, on May 24, 1979, dismissed the decerti- 118DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfication petitions. On June 4, Respondent filed a requestfor review, supplemented on August 6, urging that anelection be conducted because it had objective consider-ations for doubting the majority status of the Union. OnJuly 13, 1979, Respondent for the same reasons filed RMpetitons.5 On September 10, 1979, the Board issued aruling holding, in pertinent part, "the Board concludedthat its Order in Case 22-CA-8226 et al. (244 NLRB[387]) and the alleged refusal to bargain violation in Case22-CA-9110 are of a type which does not preclude theexistence of a question concerning representation. SeeBig Three Industries, 201 NLRB 197 [(1973)]. According-ly, the petitions are hereby reinstated and the cases re-manded to the Regional Director for further appropriateaction upon compliance of the aforesaid order and dispo-sition of the other unfair labor practice case." On Sep-tember 26, the Regional Director reinstated the decertifi-cation petition but advised that it would be held in abey-ance pending compliance with the decision in 244 NLRB387 and disposition of the complaints in the instant mat-ters. On October 1, 1979, the Respondent requestedreview of this action which was denied by the Board onOctober 19, 1979. While these representation proceedingswere being processed, the Union, on September 24, re-newed its request to Respondent for bargaining, and onOctober 11, 1979, Respondent denied it for the reasonspreviously asserted in its May 24, 1979 letter.III. ANALYSIS AND CONCLUSIONSA. The Alleged Direct Dealing with Employees andUnilateral Changes Prior to the Expiration of theContractThe General Counsel alleges that by acting as it did inDecember 1978, in correcting the dues-deduction error,Respondent unilaterally reduced wages, engaged indirect bargaining with employees, and thereafter misrep-resented the Union's position, all in violation of Section8(aX5) of the Act. Respondent admits the conduct, buttakes issue with the legal conclusions drawn by the Gen-eral Counsel and argues that in any event the entirematter is so trivial or de minimis as not to constitute aviolation of the Act.The General Counsel correctly states, and Respondentdoes not dispute, that employers may not unilaterallyaffect changes in working conditions, which are manda-tory subjects of collective bargaining. NLRB v. Katz, 369U.S. 736 (1962), and Medo Photo Supply Corp. v. NLRB,321 U.S. 678 (1944). However, the question here present-ed is whether the conduct in issue resulted in a wagechange. I believe not. Although the amounts received bythe 13 employees in the 2 paychecks involved may havebeen less than what they normally received,6 it is mostinaccurate to characterize Respondent's action as a re-duction in wages. It so obviously was not, that it seemsredundant to have to state it. Wages, as such, underwentno change whatsoever and the allegation that they werereduced unilaterally simply is without factual supportand is dismissed as lacking in merit.6 Hereinafter reference will be made only to the RN unit6 It is not clear from the record that net pay was a constant amountHowever, Respondent did correct a payroll error andrecouped from employees moneys properly belonging toit without bargaining with the Union and in so doing itdid "deal" directly with employees. Although Respond-ent notified Boyko, Pederson, and Robino, it did not bar-gain with the Union over the issue, for it is clear and notdisputed by Respondent's evidence, that Kirby merelyinformed them of an action already decided on.7 Kirby'saction in this regard, however, demonstrates that Re-spondent had due regard for the Union's representativestatus and that it was not embarked on a campaign de-signed to bypass the Union or to disparage it in the eyesof employees, factors that I have considered in conclud-ing that under all the circumstances Respondent did notviolate the Act in connection with the dues correction.5Assuming arguendo that the kind of payroll correctionhere in issue rises to the level of a mandatory subject ofbargaining, and the General Counsel cites no authorityto that effect, the propositions of law recited by Admin-istrative Law Judge Samuel M. Singer in Postal Service,203 NLRB 916, 919 (1973), are applicable here:However, the Board and courts have also held thatnot all direct dealings and unilateral actions are un-lawful. Such conduct may be immunized where itappears for example, that the employer's conductfalls within the realm of management preogatives;. . . requires prompt attention because of businessnecessity; or the changes involved are trivial, of ade minimis nature, or have only a slight or insub-stantial impact. . . .In the transaction under consideration there were no per-manent changes in wages or the method of payment,only a handful of employees in the two bargaining unitswere involved, the amounts of money were insubstantial,the payroll corrections had no lasting, continuing, orsubstantial impact on wages, there was a reasonable busi-ness necessity for immediate action, and it was so clearlyjustifiable and of an administrative nature as to constitutea management prerogative.5Where, as here, there has been no material, substantial,or significant change in a condition of employment, theunilateral action will not constitute a breach of an em-ployer's bargaining obligation. Cooper-Jarrett, Inc., 239NLRB 840 (1978), Peerless Food Products, 236 NLRB 161(1978). The allegation of unilateral wage deduction and7 Boyko was the chief union official in the Hospital, Pederson andRobino were representatives.8 In all of its dealings with the Union during this period of time, Re-spondent took pains to acknowledge, as it should have, the Union's repre-sentative status while expressing doubt that such status would exist afterthe expiration of the contract. I mention this not because Respondent isentitled to extra credit for complying with the law, but to show that thecontext in which the violations are alleged to have occurred was free ofrancor or hostility toward the Union.9 The General Counsel's reliance on Orange County Machine Works,147 NLRB 1004 (1964), is misplaced. In that case the employer made apermanent change in payroll deductions of taxes from weekly to monthlybasis thus affecting on a continuing basis the regular take-home pay of allemployees. Such action, the Board concluded, affected the amount re-ceived by employees each pay period andtherefore constituted a substan-tial element of the employment condition. Factually, the instant case ispoles apart. ALEXANDER LINN HOSPITAL ASSN.119direct dealing in December 1978 will therefore be dis-missed.The General Counsel also asserts that by deliberatelymisinforming the employees that the Union had consent-ed to Respondent's action an additional violation of Sec-tion 8(a)(5) of the Act was committed on theory that thecommunication was designed to undermine the Union.Having found no obligation on the part of the Hospitalto bargain about the payroll correction, it follows, and Ifind, that the Hospital did not violate its bargaining obli-gation by informing employees of the action taken evenif the hosition of the Union was not reflected with 100-percent accuracy. Examination of the communicationdiscloses no coercive sentiments or hostility toward theUnion, but rather is a measured and careful explanationof the reasons for the payroll action being taken. If any-thing, it expressed a recognition by the Hospital that theUnion was consulted and thereby it enhanced and didnot detract from the position of the Union. Moreover,the reactions of Pederson and Robino accorded Kirby areasonable basis for believing "the representatives feltthis was reasonable," to quote from the letter to employ-ees.Furthermore, even if Respondent violated the Actwith respect to the payroll correction, I still would findno violation with respect to the communication. Thecases relied on by the General Counsel" involved situa-tions in which a respondent, during the course of bad-faith bargaining as evidenced by various forms of con-duct, also engaged in an extensive communication cam-paign designed to undermine the union, to distort theunion's presentations during the course of bargaining,and to direct from the union's status as the exclusive bar-gaining representative. Those cases clearly are inappositeto the factual situation present here, where the communi-cation was a signle one, it was not made in the course ofbargaining, bad-faith or otherwise, but rather dealt witha special, isolated situation, was facially noncoercive,was issued in a context free of any other conduct de-signed to disparage the Union, and indeed acknowledgedthe Union's representative role in an affirmative way.Accordingly, I shall recommend dismissal of this allega-tion.Next is the allegation that Respondent, by its benefitsurvey conducted in November and December 1978, inwhich employees were requested to state their prefer-ence among three classes of benefits, bypassed the Unionand directly bargained with employees in violation of theAct. Here again, Respondent urges a dismissal on thegrounds the conduct involved was de minimis or trivial.The evidence does demonstrate that Respondent did seekan expression of preference from unit employees, andothers, concerning a matter that clearly constituted amandatory subject of bargaining, namely, a fringe bene-fits program. However, under all the circumstances, Iconclude that this action did not amount to a violation ofthe Act. It is undisputed that Respondent made no prom-ises or even indicated the possibility that a change in em-ployment conditions would result from the benefitsurvey. Rather, Respondent informed employees who10 See, for example, Fitzgerald Mills Corp., 133 NLRB 877 (1961).were questioned that there was no reason to believe thatbenefits would flow as a result of the information ob-tained. Respondent undertook the survey among unit aswell as nonunit employees for the limited purpose ofgathering information, which would be useful in deter-mining the cost for any such fringe benefits program.The possible future use of the information was highlyspeculative and in fact no changes in employment condi-tions were made as a result of the information obtained.The survey was not confined to unit employees but in-cluded every employee in the Hospital from managementon down. Although it is true that employees were re-quested to state a priority among three types of benefitprograms, they were asked additional census-type infor-mation, that management had a right to ascertain not-withstanding that the employees were then representedby the Union."The General Counsel contends this issue is controlledby cases such as Obie Pacific, Inc., 196 NLRB 458 (1972),and Shenango Steel Building, 231 NLRB 586 (1977),which assertedly hold that an employer must ascertainemployee opinion concerning a mandatory subject ofbargaining through the exclusive bargaining representa-tive and the failure to do so constitutes a violation of theAct. I do not read these cases as establishing such propo-sition. Rather, these cases disclose that the findings ofviolation were premised on the fact that the employerthere sought to obtain information at a time when theparties were engaged in bargaining about the very sub-ject matter that the employer presented directly to em-ployees. The vice of such activity is that it erodes theunion's bargaining position and impedes collective bar-gaining with the union by giving the employer assur-ances concerning individual employee positions. The ex-clusivity of the union as the bargaining agent is then un-lawfully bypassed.In the instant matter Respondent did not solicit infor-mation for bargaining purposes. Rather, it sought infor-mation as part of a general employee survey for the solepurpose of exploring the potential cost of such benefitsfrom different insurance companies as such benefitsmight apply to all employees, not only those representedby the Union. It was seeking to learn, in a general way,what sort of benefits might be of interest to employees asa whole. The General Counsel does not cite, nor am Iaware of, authority for concluding the kind of activityengaged in here violates the Act. Under all the circum-stances, the survey cannot reasonably be said to havehad an impact on working conditions or to have had sub-stantial interference in the role of the Union as the exclu-sive bargaining representative. Therefore, I shall recom-mend dismissal of this allegation." Certainly It would not be urged, and It is not urged here, that anemployer violates the law by questioning the employees about their man-tal status and size of the family as this type of information normally isobtained by an employer during the course of any employment situation.As I understand the General Counsel's case, it is only the request thatemployees state a preference with respect to bargainable Items that theviolation exists. 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDB. The Refusal to Continue Recognizing the Union inthe RN Unit and the Unilateral Changes After theMergerThe General Counsel contends that Respondent by itsletter of May 24, 1979, withdrew recognition from theUnion with respect to the RN unit and thereafter madeunilateral changes in terms and conditions of employ-ment in violation of Section 8(a)(5) of the Act. Prior toconsidering these specific allegations, the validity of thedecertification petition filed on September 29, 1978, de-serves discussion inasmuch as it is of overriding signifi-cance to the remaining issues in the case.The petition on its face states that it had the support ofat least 30 percent of the employees in the RN unit andno one asserts otherwise (Respondent's attempt to learnthe precise percentages was rejected by the Regional Di-rector). In addition, the General Counsel does not con-tend that it was untimely filed with respect to the expira-tion date of the contract. Therefore, unless the petitionwas tainted by Respondent misconduct, it must beviewed as a validly filed petition. No evidence was pre-sented, nor is any argument advanced, suggesting thatthe Hospital by any specific actions unlawfully encour-aged, sponsored, supported, or contributed to the filingof the petition or to the employee support of it. Al-though it initially was dismissed by the Regional Officebecause it was viewed as having a taint arising from theunremedied unfair labor practices found in the earlierproceeding, and the allegations of violation in the first ofthe instant charges, the petition was ordered reinstatedby the Board, which rejected that approach relying onBig Three Industries, 201 NLRB 197With respect to the alleged unlawful withdrawal ofrecognition based on the May 24, 1979 letter, the Gener-al Counsel does not point to any specific language in thatletter, in support of such assertion, but relies on state-ments therein that Respondent "has a serious and good-faith doubt that [the Union] continues to represent a ma-jority of the Hospital employees,' and that in view ofvarious factors supporting that doubt including the de-certification petition "it would be improper to recognizeand bargain with the [Union]." I reject the GeneralCounsel's position that the letter is sufficient to supportthe violation alleged, and moreover such allegation is in-consistent with the General Counsel's own statement ofthe law governing an employer's bargaining obligationsin the face of a decertification petition. It will be recalledthat as early as October 5, 1978, the Respondent advisedthe Union that in light of the decertification petition"there is now a question as to whether or not the Unioncontinues to represent the majority of our employees,"and on October 13, 1978, Respondent informed theUnion that "we would like to reiterate our uncertainty asto your continued majority representation." On January2, 1979, Respondent stated, with respect to any claimsthat the Union was entitled to continued recognition,"that the Hospital continues to reserve all rights to ques-12 Thus, even if merit was found to the allegations of violation withrespect to the November and December 1978 conduct, the nature andtiming of such conduct would not affect the validity of the petition. TheBoard's holding is dispositive of that issue.tion the Union majority status" because of the decertifi-cation petition and other objective consideration. Thephrase in the May 24, 1979 letter to the effect that Re-spondent believed it would be improper to recognize andbargain is no more than a reiteration of the then existingstatus between the parties, because the only aspect ofrecognition of concern to the Union was the demand asexpressed in its May 18 letter that bargaining begin for anew contract. To seize on the word "recognize" toaccord it any real legal significance would truly exaltform over substance. Thus, it is abundantly clear on thisrecord that from January to May 18, 1979, the Unionmade no effort to negotiate a new agreement or to act inany other representative capacity. The May 24, 1979letter in this context merely rejected yet another demandto negotiate a new agreement and did not add a new di-mension to the parties' relationship.Despite the foregoing, the General Counsel does notargue for a violation growing out of Respondent's admit-ted failure and refusal to negotiate for a new agreementat anytime prior to May 24, 1979. Indeed, the GeneralCounsel asserts, and I agree, that the applicable law priv-ileged the Employer's action in this regard because thedecertification petition, which I have concluded was val-idly filed, raised a real question concerning representa-tion (QCR) during the pendency of which the Hospitalwas excused from bargaining for a new agreement. EssexInternational, 222 NLRB 121 (1976), Teleautograph Corp.,199 NLRB 892 (1972). Having concluded that Respond-ent's May 24, 1979 letter was factually indistinguishablefrom its earlier conduct, it follows that the legal conse-quences of the same action must be the same and I shalldismiss the allegation that Respondent unlawfully with-drew recognition from the Union on May 24, 1979,13The more troublesome aspect of this case is the con-tention that Respondent was obliged by the Act to bar-gain with the Union concerning the June 1979 changesmade in the nurses' conditions of employment. The Gen-eral Counsel argues that even though the Hospital didnot have to bargain for a new contract it could not total-ly withdraw recognition (as it was alleged to have doneon May 24, 1979) or make unilateral changes in thenurses' employment conditions as it admittedly did inJune 1979.The principles of law not disputed by Respondent andapplicable as a starting point in the discussion are recitedin Terrell Machine Co., 173 NLRB 1480, 1480-1481(1969), as follows:It is well settled that a certified union, upon expi-ration of the first year following its certification,enjoys a rebuttable presumption that its majorityrepresentative status continues. This presumption isdesigned to promote stability in collective-bargain-ing relationships, without impairing the free choice13 In view of my disposition below of the unilateral change allegation,I would find no merit to this "withdrawal of recognition" allegation inany event. Such action is permissable because, as I find below, the Hospi-tal had a good-faith doubt of the Union's continued majority status UpperMississippi Towing Corp., 246 NLRB 262 (1979), and the cases cited at fn.3 thereof(1973).12 ALEXANDER LINN HOSPITAL ASSN.121of employees. Accordingly, once the presumption isshown to be operative, a prima facie case is estab-lished that an employer is obligated to bargain andthat its refusal to do so would be unlawful. Theprima facie case may be rebutted if the employer af-firmatively establishes either (1) that at the time ofthe refusal the union in fact no longer enjoyed ma-jority representative status; or (2) that the employ-er's refusal was predicated on a good-faith and rea-sonably grounded doubt of the union's continuedmajority status. As to the second of these, i.e.,"good-faith doubt," two prerequisites for sustaining.the defense are that the asserted doubt must bebased on objective considerations and it must nothave been advanced for the purpose of gaining timein which to undermine the union.These principles apply equally following the expirationof a collective-bargaining agreement. Barrington Plaza &Tragniew, 185 NLRB 962 (1970), enf. denied on othergrounds sub nom. NLRB v. Tragniew, Inc., 470 F.2d 669(9th Cir. 1972).In my opinion, however, there are other questions thatgovern the outcome of this case. One is whether thegood-faith doubt, which justifies a refusal to bargain,'permits as a corollary the institution of unilateralchanges. I believe the following quotation from Upper'Mississippi Towing Corp., supra at 262, requires an affirmative answer:. . . it is clear that employers may validly raise the"reasonable doubt of continued majority status" de-'fense against refusal-to-bargain allegations whichare premised on unilateral changes in terms or con-ditions of employment, where the objective consid-erations on which the employer's doubt is based areknown to the employer at the time of its unilateralchanges, regardless of whether the employer's uni-lateral action was taken before or after it actuallynotified the union of its doubt of the union's contin-ued majority status.Accord: Stoner Rubber Co., 123 NLRB 1440 (1959), inwhich a majority of the Board, although splitting on therationale for its conclusion, held that unilateral changeswere permissible to the same extent as withdrawal ofrecognition once the employer established a good-faithdoubt of majority status. Two members of the three-member majority would have found a violation as aresult of unilateral changes if the General Counsel hadbeen able to establish that the union continued to enjoy amajority in fact. In the present proceedings, as in Stoner,no such majority was established by the General Coun-sel.The General Counsel relies on Turbodyne Corp., 226NLRB 522 (1976), for a seemingly contrary proposition.In Turbodyne, prior to the expiration of a contract anelection was conducted with the incumbent and twoother unions on the ballot. The incumbent union re-ceived 26 of 204 votes cast. Immediately on expiration ofthe agreement, the employer made certain unilateralchanges that it defended on the ground that the validlyfiled petitions that resulted in the election raised a QCRwhich privileged such action. The judge rejected thatcontention holding that during the period of the unre-solved QCR (objections had been filed), the question ofgood-faith doubt of majority status of an incumbentunion is irrelevant and the employer must await resolu-tion of that QCR before instituting any changes. Thejudge found an 8(a)(5) violation a holding adopted by theBoard. However, the judge also concluded that it wasdoubtful the employer had overcome the presumption ofmajority status, which survived the expiration of the col-lective-bargaining agreement, because the incumbentunion had filed timely objections to the election, thatwas then set aside on consent of all the parties. Underthese circumstance, the judge believed it reasonable thatthe wrongful conduct had some affect on the vote. TheTurbodyne decision was discussed in Lammert Industries,229 NLRB 895 (1977), by Member Murphy in a concur-ring opinion who viewed Turbodyne as holding that a pe-tition will not support a good-faith doubt where prior toknowledge thereof an employer embarks on unfair laborpractices, and by Members Penello and Walther whoconsidered the Turbodyne holding applicable to a situa-tion in which an employer failed to maintain a neutralposition with respect to competing labor organizations.Inasmuch as the Lammert case involved unfair laborpractices negating a good-faith doubt contention, the ma-jority opinion of Chairman Fanning and Member Jenkinsdid not have occasions to discuss Turbodyne, although itshould be noted that they reaffirmed their own "long-standing disavowal of the dictum in Telautograph Corpo-ration, 199 NLRB 892 (1972), that the filing of a decerti-fication petition suspends an Employer's bargaining obli-gation . . . ."14In light of the reservations expressed by three Boardmembers concerning the Turbodyne decision and the fac-tual distinctions between that case and the instant one, Ibelieve the statement of the law as expressed in UpperMississippi Towing Corp., supra, and Stoner Rubber Co.,supra, more appropriately applicable here.The remaining question is whether a QCR, which israised by a petition, in this case a decertification petition,is the legal equivalent for purposes of resolving a bar-gaining obligation with an incumbent union as a good-faith doubt of continued majority status. If it is, then thedecertification petition alone justified the forming of agood-faith doubt of continued majority status thus ren-dering lawful the unilateral changes in June 1979." Al-though it may be that one is the practical equivalent ofthe other (for example Member Murphy in Lammert In-dustries, supra, states that knowledge of such petitiondoes justify a reasonable doubt), the cases suggest thatadditional factors are required.16 In any event, and for14 Notwithstanding this view of Telautograph, the Board has adheredto the concept, and the General Counsel in this case upholds it. EssexInternational, supra.15 It IS not alleged that the unilateral changes made by Respondent inJune 1979 were instituted as a benefit timed to influence the outcome of apending election and thus independently violative of Sec. 8(a)(I) of theAct. NLRB v. Exchange Parts Co., 375 U.S. 405 (1964).16 It could be argued that inasmuch as an employer's good-faith doubtof majority status does not require proof of a loss of majority, the mereContinued 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe reasons below, I find that there were additional ob-jective considerations known to, and relied on by theHospital in forming a good-faith doubt of the Union'scontinued majority status, which justified a refusal tobargain.It will be recalled that when the decertification peti-tion was filed, the petitioner told Marzella that a majori-ty of the employees did not want the Union. In April1979, at a time when Respondent was conducting meet-ings with the staffs of the two hospitals in anticipation ofthe impending merger, nurses at both locations expressedopposition to union representation after the merger. Inaddition, Marzella was given the Fatzinger letter toTwomey in May 1979, stating that most of the nurses(there were about 15 registered nurses) at Franklin re-jected union representation, a fact also known to Re-spondent through its supervisors who belonged to asocial club at Franklin at which the nurses discussed andrejected Twomey's invitation to join the Union. Re-spondent therefore had objective and valid grounds forbelievmg that most of the nurses added to the RN unit,increasing its number from about 60 to 75, were opposedto union representation." Although new hires normallyare presumed to desire union representation in the sameratio as present employees,18 the known fact here effec-tively rebutted that presumption.These representations by employees, coupled with thedecertification petition, were adequate, under establishedauthority, to justify a good-faith and reasonably ground-ed doubt of the Union's continuing majority status priorto instituting changes in terms of employment with re-spect to the RN unit. Morse Electra Products Corp., 210NLRB 1075 (1974), in which the Board upheld the ad-ministrative law judge's dismissal of an 8(a)(5) allegationbased on unilateral wage changes and refusal to bargainfollowing the expiration of a collective-bargaining agree-fact that 30 percent 'of employees reliably are known to have supported apetition should be adequate to raise in the employer's mind a good-faithbelief that another 21 percent are of the same view. Furthermore, since aQCR relieves an employer of the requirement that it bargain, Shea Chem-ical Corp., 121 NLRB 1027 (1958), why should it not logically follow thatto compel bargaining before necessary changes are made in working con-ditions would run counter to that rule. The unsettled nature of this pointis reflected in court opimons as well. National Cash Register Co.NLRB, 494 F 2d 189 (8th Qr. 1974), in which the court, in referring tothe effect of a decertification petition, states "that fact alone would justi-fy an employer in declining to bargain further" pending disposition of thepetition Id at 194 Other courts require some other objective evidence inaddition to the petition NLRB v. Grede Foundries, 628 F.2d 1 (D C. Cir.1980) at fn. I. See also He/yenta Sugar Cooperative, 234 NLRB 638 (1978),in which the Board, in the absence of exceptions, declined to pass on theadministrative law judge's holding that the employer could lawfullyrefuse to bargain during the pendency of a QCR raised by a decertifica-tion petition even though it appears that a good-faith doubt of majoritystatus could not be asserted on that basis alone, and Glass ContainersCarp, 243 NLRB 784 (1979), in which the Board, in the absence of ex-ceptions, did not pass on the administrative law judge's holdmg that anRD petition permitted a withdrawal of recognition under the Telauto-graph decision" Respondent agrees the enlarged RN unit is appropriate for bargain-ing. The General Counsel asserts the new employees merely were an ac-cretion to the certified unit, a view not shared by Respondent who con-tends a new unit was created aftei the merger I agree with the GeneralCounsel, but that finding does not compel a finding of violation becausethe Respondent was entitled to, and did, rebut the presumption of majori-ty in the unit as enlarged.18 See Laystrom Mfg. Co, 151 NLRB 1482, 1484 (1965)ment. The judge concluded that "the company has dem-onstrated that it had a serious doubt of a continuing ma-jority status of the union as manifested by the petition torevoke the union shop authorization, the petition to with-draw recogmtion from the union, and numerous state-ments made to it by its employees." Id. 1077. There is noindication in that decision that the decertification petitionwas known to have more than 30-percent support. Itwould also appear that the Board could not have placedsignificant reliance on the deauthorization petition, asloss of dues-paying members, let alone a petition thatmight lead to revocation of a dues authorization, neverhas been accepted as a valid indication of representativestatus. Orion Corp., 210 NLRB 633 (1974). See alsoLitton Business Systems, 205 NLRB 532 (1973), affd. inpertinent part 497 F.2d 262 (6th Cir. 1974), in which theBoard noted that in addition to the decertification peti-tion the employer had been told by the attorney for thepetitioner and another employee that the petition wassupported by cards from a majority of the employees.The Board concluded this would have been sufficient tojustify a refusal to bargain."It is evident from these cases that if the decertificationpetition, which raises a valid QCR, is not equatable to agood-faith doubt of majority status, the only additionalfactor required to make that transition is evidence ofstatements by employees, or their representatives, to theeffect that the decertification movement had majoritysupport. The Hospital was told precisely that by Simons,the petitioner, on the filing of the petition in September1978, which comments were reinforced by other employ-ees in April 1979, and by the Fatzinger letter in May1979, all prior to the alleged withdrawal of recognitionon May 24, 1979, and the unilateral changes in June1979.In reaching the conclusion that the Hospital had a rea-sonably grounded good-faith doubt of the Union's major-ity status based on objective considerations, I have givenno weight at all to certain of the grounds asserted by theHospital in its letter of May 24, 1979, to the Union,which are contrary to Board law. These include: theclaim that only 28 of 90 employees who went on strikein early 1978 reported to work subsequently had been re-placed;20 that there was a turnover of employees in thebargaining units;21 and that only 14 employees presentlywere authorizing dues deduction from 150 employeesrepresented by the Union.22 Aside from the legal insuffi-ciencies of these assertions, I note that in stating figureswith respect to striking employees and those on dues12 Although a bargaining order issued by the Board, it was based onfindings that the employer embarked on a campaign of unfair labor prac-tices after the petition which tended to Interfere with the holding of a fairelection. Also not relevant here is the further holding of the Board thateven though the employer had demonstrated its good-faith doubt of ma-jority, the General Counsel could and did establish a majonty status infact, arising from the presumption, which survived the expired agree-mentCoca-Cola Bottling Works, 186 NLRB 1050 (1970)21 Odd Fellow Rebekah Home, 233 NLRB 143 (1977)22 Orion Corp., supra ALEXANDER LINN HOSPITAL ASSN.123checkoff the Hospital included the total number of em-ployees in the two bargaining units."For the above reasons, I find that at the time the Hos-pital unilaterally changed the employment conditions inthe RN unit, objective considerations had come to its at-tention, which gave it reason to have a good-faith doubtof the Union's majority status. I also find that the Hospi-tal formed its good-faith doubt in a context free of unfairlabor practices, that it did not express its doubt in orderto gain time in which to undermine the Union (in factthe Hospital continually sought a speedy election), andthat there is no basis on which to hold that the Union infact was the majority representative. Accordingly, theHospital did not violate the Act as is alleged, in makingthe unilateral changes. Upper Mississippi Towing Corp.,supra; Morse Electro Products Corp., supra; Stoner RubberCo., supra. It also follows, and I find, for the same rea-sons, that the Hospital did not violate the Act by engag-ing in direct bargaining with employees in April 1979, asalleged by the General Counsel at the hearing. Further-more, this allegation is not persuasively supported by theevidence, as it rests exclusively on the vague, uncertain,and indefinite testimony of a single Respondent witness(Marzella) who could not recall to any degree what, ifany, changes he announced at the meetings, let alonebargained for with unit employees.2423 I am aware that the May 24 letter responded to the Union's letter ofMay 18, seeking bargaining in the two units.24 My dismissal of the complaint for the reasons stated make It unnec-essary to pass on Respondent's affirmative defense as noted that the al-leged violations in May and June 1979 are barred by Sec 10(b) of theCONCLUSIONS OF LAW1.Wallkill Valley General Hospital a/k/a AlexanderLinn Hospital Association is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Hospital Professional and Allied Employees of NewJersey is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.Respondent has not violated the Act in any respectalleged in the consolidated complaint as amended.[Recommended Order omitted from publication.]Act. Respondent asserts that the charge in Case 22-CA-9110 filed onMarch 30, 1979, only alleged a refusal to furnish certain information, anddirect bargaining dunng the contract It was the charge in Case 22-CA-9329 filed on June 28, 1979, which alone could form the basis for anycomplaint allegations that Respondent unlawfully withdrew recognitionand unilaterally changed terms of employment. Thus, the 10(b) date forsuch purposes, it is argued, would be December 28, 1978, well beyondOctober 5, 1978, when Respondent first advised the Union that it doubt-ed its continued majority status and canceled a meeting for the purposeof negotiating a successor contract. Therefore, It was in October that rec-ognition was "withdrawn" in exactly the same way that It was "with-drawn" in May 1979. The General Counsel responds to that argument byasserting that, although there was an expression of doubt in October1978, Respondent continued to recognize and bargain with the Unionthrough the life of its agreement and It could not be certain that It wouldrefuse to bargain for a new agreement until January 1979. Further, theGeneral Counsel asserts that the first charge while not specifically alleg-ing a withdrawal of recognition, nevertheless raised a claim of refusal tobargain and therefore is sufficient to support this complaint. Additionally,the General Counsel's allegations of postcontract violations in April,May, and June 1979, i.e., withdrawal of recognition and unilateral con-duct, all within the 10(b) period of the second charge, are claimed to bequite different from any conduct, which was committed in October 1978.